Title: From George Washington to the New York Convention, 19 July 1776
From: Washington, George
To: New York Convention



Gentlemen
Head Quarters N. York. July 19. 1776

By Messrs Broome & Dewer I was yesterday favored with your several resolves of the 16th Inst.
The Spirit and decision in which they are formed will I doubt not appear in their execution, and as far as I can co-operate I shall most chearfully contribute all my Aid and Assistance—The State of this Army would make it improper for me to send up any General Officer in the Continental Service to take the Command of the Levies proposed to be raised, and from the nature of the Service I should apprehend a knowledge

of the Country & its inhabitants would be very neccesary—General Clinton on all accounts appears to me the most suitable Person, and as the Appointment is made dependent on me I shall nominate him unless some objection should be made, or Difficulty arise which I do not now know.
The Deputy Commissaries I will take Advice upon and have them appointed as soon as possible—The state of the Pay Office here did not admit a full compliance wth your request of the Loan of £20,000—there not being so much in the Paymaster’s hands at this Time—however, that so good a work might not be delayed, I immediately gave a Warrant for 20,000 Dollars, and as fast as Circumstances will admit shall make up the Remainder—I have inclosed your Resolution to Governor Trumbull, on the Subject of forming a Camp at Byrom River, for the security of the Communication with New York, but at the same time I very much doubt his ability to carry it into Execution—the Quota of Troops to be furnished by Connecticut for the Assistance of this Army is not half compleated, notwithstanding the most urgent and pressing Instances on the Subject, which affords a very dull prospect of fixing a new Camp adequate to the intended design—And I very much fear the Attempt would obstruct the raising the Levies now ordered and in the End prove ineffectual—At the same time I most heartily approve the Measure, & should rejoice to see it carried into Execution in the compleatest manner—Since writing the above, your favour of the 18th Instant inclosing Colo. Cortlands & Capt. Platts Report is come to hand—the Spirit and Alarcity of the Militia in so readily turning out at this busy Season is a very encouraging circumstance, and does them great Honor—I observe Colo. Fellows of Massachusetts Bay mentioned as having marched in—If his Troops compose a part of those destined for this Army it is my intention that all under that circumstance should come immediately down and [be] properly arranged—and I observe there will be the less inconvenience as Messrs Cortland & Platt observe that they had such a surplus of Men as to enable them to discharge a Number. I am Gentlemen with the greatest Respect & Esteem Your most Obedt & very Humble Servt

Go. W.



P.S. With respect to Ammunition I had flattered myself that the Provincial Stock would not only have been Sufficient for the purposes of its immediate defence but in case of Necessity have assisted us—I shall endeavour under a late Direction of Congress to procure what is to be had from the adjoining Mills.

